Exhibit 10.72

FOURTH AMENDMENT

TO THE

HEALTH NET, INC. 401(k) SAVINGS PLAN

(As Amended and Restated effective January 1, 2008)

WHEREAS, Health Net, Inc. (the “Company”) heretofore has adopted and maintains
the Health Net, Inc. 401(k) Savings Plan (the “Plan”) for the benefit of its
eligible employees of the Company and certain of its affiliates; and

WHEREAS, the Company desires to make certain changes to the Plan to clarify
permissible investment transfers, investment elections and loans and to expand
the hardship withdrawal provisions to permit payment of funeral expenses of a
domestic partner.

NOW, THEREFORE, pursuant to the power of amendment contained in Section 15.1 of
the Plan, the Plan is hereby amended, effective as of the dates set forth below:

1. Effective as of January 1, 2008, Section 2(12) of the Plan is hereby amended
in its entirety to read as follows:

(12) Compensation Committee. The Compensation Committee of the Board of
Directors of the Company.

Effective as of January 1, 2008, the phrase “Compensation and Stock Option
Committee” is hereby replaced in all places it appears in the Plan with the
phrase “Compensation Committee”.

2. Effective as of April 1, 2011, Section 2 of the Plan contained two different
definitions in paragraph (13A), “Domestic Partner” and “Distributee.” Effective
as of April 1, 2011, the Plan is hereby amended to provide that paragraph
(13A) shall continue to provide the definition of “Distributee” and that a new
paragraph (13B) shall be added immediately following paragraph (13A) to provide
the current definition of “Domestic Partner” which reads as follows:

(13B) Domestic Partner. (a) a same sex individual married to a Participant under
the state laws applicable to such Participant at the time of such marriage,
(b) the civil union of an individual who is the same sex or opposite sex of a
Participant under the state laws applicable to such Participant at the time of
such civil union, or (c) a domestic partner who is the same sex or opposite sex
of a Participant and, together with the Participant, has registered with a state
or local government’s domestic partnership registry. No Participant may
simultaneously have a Spouse and a Domestic Partner. In the event of such a
conflict, the Participant will be deemed to have a Spouse and not to have a
Domestic Partner to the extent required by federal law. However, if federal law
does not require that the Plan recognize the Spouse only, then the Plan will
recognize the person who first entered into a valid relationship with the
Participant, provided such relationship has not been dissolved.



--------------------------------------------------------------------------------

3. Effective as of January 1, 2011, Section 7.1(c) of the Plan is hereby amended
in its entirety to read as follows:

(c) Change of Investment Election. Except as set forth in Section 7.2 and this
subsection, a Participant may elect to change his or her investment election at
such intervals as may be determined by the Committee in the time and the manner
prescribed by the Committee (in multiples established by the Committee from time
to time); provided, however, that such intervals shall occur no less frequently
than on a quarterly basis. Such change shall be limited to the investment funds
then maintained or employed by the Trustee pursuant to Section 6.2(a). A
Participant may change his or her investment election in the time and manner
designated by the Committee among the funds maintained pursuant to
Section 6.2(a), with respect to (i) contributions and earnings thereon made on
behalf of or by the Participant under Article 4 or Article 5 prior to such
change, (ii) to future contributions made pursuant to such Articles, or
(iii) both. In no event will a Participant be able to make a transfer into the
Company Stock Fund from the investments funds then maintained pursuant to
Section 6.2(a). A Participant may, however, elect to make a transfer from the
Company Stock Fund to the investment funds maintained pursuant to
Section 6.2(a).

4. Effective as of April 1, 2011, Section 8.2(c)(1)(H) of the Plan is hereby
amended in its entirety to read as follows:

(H) any other payments of expenses incurred under paragraphs (A), (C) or
(E) above with respect to a Domestic Partner which the 401(k) Administrator
determines, based on all the relevant facts and circumstances, to be an
immediate and heavy financial need under such paragraphs.

5. Effective as of January 1, 2011, Section 8.3(a) of the Plan is hereby amended
in its entirety to read as follows:

a) Making of Loans. Subject to the restrictions set forth in this Section, the
401(k) Administrator shall establish a loan program whereby any Participant who
is an Employee may request pursuant to procedures established by the 401(k)
Administrator, to borrow funds from the Plan. The principal balance of such loan
shall be not less than $1,000 and shall not exceed the lesser of (1) 50 percent
(50%) of the aggregate of the Participant’s vested account balances (other than
his or her investments in the Company Stock Fund) as of the Valuation Date
coinciding with or immediately preceding the day on which the loan is made, and
(2) $50,000, reduced by the excess, if any, of the highest outstanding loan
balance of the Participant under all plans maintained by the Employer during the
period of time beginning one year and one day prior to the date such loan is to
be made and ending on the date such loan is to be made over the outstanding
balance of loans from all such plans on the date on which such loan was made.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be executed
by its duly authorized officer this 8th day of November, 2011.

 

HEALTH NET, INC. By:  

/s/ Karin D. Mayhew

  Karin D. Mayhew Its:  

Senior Vice President,

Organization Effectiveness

 

3